Citation Nr: 1447572	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  08-33 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include facet joint disease and degenerative joint disease (DJD) of the lumbosacral spine.
 
2.  Entitlement to service connection for a left leg disability, to include DJD of the knee.
 
3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), as due to an undiagnosed illness and in-service exposure to asbestos and smoke.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1986 to April 1992.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky

These matters were previously before the Board in August 2012, when they were remanded for additional development.  Unfortunately, for the reasons discussed below, the Board finds that there has not been substantial compliance with the remand directives and another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

Initially, the Board notes that there may be outstanding private treatment records that are pertinent to the Veteran's lumbar spine claim.  On an April 2007 VA Form 21-4142, the Veteran indicated that he received treatment for his back at Mary Mount Medical Center in January 2000.  While a Mary Mount Medical Center radiology report from February 2005 was obtained in conjunction with another physician's records, the identified treatment records from 2000 have not been associated with the claims file.  Accordingly, reasonable efforts must be made to obtain the outstanding private treatment records.  

Additionally, the claims file contains Social Security Administration (SSA) records, which were received by the Louisville RO in June 2014.  To date, the AOJ has not issued the Veteran a supplemental statement of the case (SSOC) considering this evidence.  When evidence is received prior to certification of a case to the Board, a SSOC must be furnished to the Veteran and his or her representative, unless the additional evidence is duplicative or is not relevant to the issue on appeal.  38 C.F.R. § 19.37(a) (2014).  The SSA records contain evidence relevant to the Veteran's claims for entitlement to service connection for a lumbar spine disability and entitlement to service connection for a left leg disability, which is not duplicative of other evidence in the record.  Specifically, the SSA records contain lay statements concerning the onset and nature of the Veteran's back and left leg symptoms.  Thus, these issues must be remanded for the AOJ to consider the evidence in the first instance, and issue a SSOC reflecting such consideration.

Lastly, the Board finds that the development requested in the August 2012 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, the development specified in the Board's prior remand must be conducted prior to adjudication.

The August 2012 remand directed that the Veteran be provided with VA examinations to determine the nature and etiology of his lumbar spine disability, left leg disability, and respiratory disorder.  The Veteran was provided with VA examinations in September 2012, however, the examination reports are inadequate and therefore do not substantially comply with the remand directives.  With regard to the Veteran's lumbar spine disability, VA treatment records and a February 2009 VA Gulf War examination report indicate that, in addition to facet joint disease and DJD of the lumbosacral spine, the Veteran was diagnosed with "an old L4-L5 disc herniation" and bilateral lower lumbar radiculopathy.  The September 2012 spine examination did not address the L4-L5 herniation or lumbar radiculopathy.  

With regard to the Veteran's left leg disability, the September 2012 knee examination diagnosed the Veteran with left knee DJD.  However, lay statements from the Veteran and VA treatment records suggest that the Veteran may have additional left leg disabilities.  Specifically, an October 2006 treatment record noted that the Veteran had an irritated nerve that was likely the source of the Veteran's knee pain.  The September 2012 knee and leg examination report did not acknowledge the treatment record or address the Veteran's left leg neurological complaints.  

With regard to the Veteran's COPD, the September 2012 respiratory examination report did not address the Veteran's assertion that his COPD may be related to inhaling smoke while in Southwest Asia during operation Desert Storm.  Moreover, the September 2012 examiner inaccurately stated that the Veteran's service treatment records (STR) had been reviewed and that there was no evidence of a condition likely to cause COPD.  The Board notes that pursuant to a June 2007 memorandum, the Veteran's STRs are not of record and were determined to be unavailable for review.  

Accordingly, on remand the Veteran should be provided VA examinations to assess the nature and etiology of his lumbar spine disability, left leg disability, and COPD.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records from May 2014 to present from the VA medical center in Lexington, Kentucky, and any associated outpatient clinics.

2.  Provide the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to the VA, to include records from Mary Mount Medical Center dated in January 2000.  If a release is obtained, make reasonable efforts to obtain all identified records.  Two (2) attempts must be made to obtain any private records identified, unless the first attempt demonstrates that a second attempt would be futile.  If a negative response is received from any treatment provider, or if no response is received, the claims file should be properly documented in this regard and the Veteran should be informed.  

3.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of his lumbar spine disability.  The claims file must be reviewed in connection with the examination.

a.  State all applicable lumbar spine diagnoses, to include facet joint disease and degenerative joint disease of the lumbosacral spine, L4-L5 disc herniation, and bilateral lower lumbar radiculopathy

b.  For each diagnosis, opine whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's current lumbar spine disability began in service, was caused by service, or is otherwise related to service. 

The examiner should address the Veteran's assertion that he hurt his back during service while helping to carry a torpedo.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination or whether the opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his left leg disability.  The claims file must be reviewed in connection with the examination.  The examiner should:

a.  State all applicable left leg diagnoses.

b.  For each diagnosis, opine whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's current left leg disability began in service, was caused by service, or is otherwise related to service. 

The examiner should address the Veteran's assertion that he hurt his left knee during service while helping to carry a torpedo.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination or whether the opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his COPD.  The claims file must be reviewed in connection with the examination.  The examiner should opine whether the Veteran's COPD is at least as likely as not (a 50 percent or higher degree of probability) began in service, is caused by service or is otherwise related to service, to include in-service asbestos and smoke exposure.  

The examiner should also address the Veteran's 1-2 pack per day history of smoking for over 30 years.

A complete rationale for all opinions must be provided.  If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination or whether the opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

6.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

